Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00229-CV

                                   Paul J. KITTLE, Jr.,
                                         Appellant

                                            v.

                                    Patricia KITTLE,
                                         Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-16245
                      Honorable Angelica Jimenez, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. We ORDER appellant Paul J. Kittle, Jr. to pay the costs of this
appeal.

      SIGNED October 6, 2021.


                                             _________________________________
                                             Beth Watkins, Justice